Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered May 21, 2009. The judgment convicted defendant, upon a jury verdict, of burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a jury verdict, of burglary in the second degree (Penal Law § 140.25 [2]). County Court properly denied defendant’s request to charge criminal trespass in the second degree (§ 140.15 [1]) as a lesser included offense of burglary in the second degree because “[t]here is no reasonable view of the evidence that defendant entered the building without the intent to commit a crime therein” (People v Smith, 12 AD3d 1106, 1107 [2004], lv denied 4 NY3d 767 [2005]; see People v Rickett, 94 NY2d 929, 930 [2000]). Furthermore, viewing the evidence in light of the elements of the crime as charged to the jury (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant’s contention that the verdict is against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). To the contrary, “[t]he overwhelming weight of the evidence supports the [verdict convicting defendant] of burglary in the second degree” (People v Moore, 190 AD2d 1023, 1023 [1993], lv denied 81 NY2d 1077 [1993]). We have considered defendant’s contentions in his pro se supplemental brief and conclude that they are without merit. Present — Fahey, J.E, Peradotto, Lindley, Sconiers and Whalen, JJ.